J-A15015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHEMSTCHAAS LAGBARA                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    NAJUMA-MAAT LAGBARA                        :
                                               :
                       Appellant               :      No. 1403 EDA 2019

                   Appeal from the Order Entered May 3, 2019
              In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): 01377 June Term, 2018


BEFORE:      LAZARUS, J., KING, J., and STRASSBURGER, J.*

MEMORANDUM BY KING, J.:                                FILED AUGUST 14, 2020

        Appellant, Najuma-Maat Lagbara, appeals from the order entered in the

Philadelphia County Court of Common Pleas, denying her petition to strike the

judgment entered in favor of Appellee, Shemstchaas Lagbara, in this quiet

title action. Because the order is without legal effect, we lack jurisdiction to

address this matter and quash the appeal.

        The relevant facts and procedural history of this appeal are as follows.

Appellant and Appellee are siblings. On January 14, 2014, their grandfather

(“Decedent”) died. In his will, Decedent bequeathed real property, located at

1618 East Duval Street in Philadelphia, to the parties in equal parts. On May

17, 2018, Appellant recorded a fraudulent deed to the property, which was


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A15015-20


allegedly signed by Decedent on December 27, 2013. The fraudulent deed

gave sole possession of the property to Appellant, notwithstanding the

provisions in Decedent’s will.        Another party, Walter Moody, notarized the

fraudulent deed.

        On June 13, 2018, Appellee filed a complaint against Appellant and Mr.

Moody, including claims for quiet title, fraud, unjust enrichment, and violations

of the statute governing the transfer of real property.1        Appellee served

Appellant with the complaint and a notice to defend on June 18, 2018. On

August 17, 2018, Appellee filed a motion for entry of default judgment,

alleging Appellant had failed to answer the complaint.          That same day,

Appellant filed a pro se answer, responding “N/A” to each paragraph in the

complaint.

        Following a case management conference, the trial court entered

judgment on the pleadings against Appellant on September 13, 2018. The

court also required the execution of a new deed to give each of the parties a

one-half interest in the property, pursuant to the directive in Decedent’s will.

On September 27, 2018, the docket indicates the case was “reactivated,”

because the order entering judgment did not address Appellee’s claims against

Mr. Moody. Appellee subsequently filed a praecipe to dismiss Mr. Moody from

the case on October 5, 2018. Thereafter, the docket includes an entry on

____________________________________________


1   12 Pa. C.S.A. § 5105.



                                           -2-
J-A15015-20


February 13, 2019, confirming the September 13, 2018 entry of judgment

against Appellant.2

       In the meantime, counsel entered an appearance on behalf of Appellant.

On March 4, 2019, counsel filed a petition to vacate the judgment on

Appellant’s behalf.     On April 3, 2019, a second attorney filed a petition to

strike or open the judgment on Appellant’s behalf.           The court denied

Appellant’s petition to vacate the judgment on April 15, 2019, and it denied

the petition to strike or open the judgment on May 3, 2019.

       On May 6, 2019, Appellant filed a notice of appeal from the order

denying the petition to strike or open the judgment.         The court ordered

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal on May 8, 2019. On May 16, 2019, Appellant timely filed a Rule

1925(b) statement.

       As a prefatory matter, we must first consider the timeliness of this

appeal. “It is well-established that timeliness is jurisdictional, as an untimely

appeal divests this Court of jurisdiction to hear the merits of the case.”



____________________________________________


2 “Although the trial court docket is part of the official record, when it is at
variance with the certified record it references, the certified record controls.”
Shelly Enterprises, Inc. v. Guadagnini, 20 A.3d 491, 494 (Pa.Super.
2011). Here, the February 13, 2019 docket entry refers to the judgment as
a “court ordered default judgment.”         Nevertheless, the order entering
judgment against Appellant explicitly granted judgment “[u]pon review of the
[p]leadings.” (Trial Court Order, filed 9/13/18, at ¶1). Consequently, the
erroneous docket entry in this case does not create a default judgment where
the certified record indicates otherwise.

                                           -3-
J-A15015-20


Affordable Outdoor, LLC v. Tri-Outdoor, Inc., 210 A.3d 270, 274

(Pa.Super. 2019) (internal quotation marks omitted). Further, the court may

enter default judgment, on motion of a party, when a defendant fails to timely

respond to a complaint.      Pa.R.C.P. 1037(c).   The Pennsylvania Rules of

Appellate Procedure allow appeals as of right from interlocutory orders

“refusing to open, vacate, or strike off a judgment.” Pa.R.A.P. 311(a)(1).

     In comparison, “[e]ntry of judgment on the pleadings is appropriate

when there are no disputed issues of fact and the moving party is entitled to

judgment as a matter of law.” Okeke-Henry v. Southwest Airlines, Co.,

163 A.3d 1014, 1016-17 (Pa.Super. 2017).

        Unlike a judgment entered by confession or by default,
        which remains within the control of the court indefinitely and
        may be opened or vacated at any time upon proper cause
        shown, a judgment entered in an adverse proceeding
        ordinarily cannot be disturbed after [it has become final]. A
        judgment entered in an adverse proceeding becomes
        final if no appeal therefrom is filed within thirty days.
        Thereafter, the judgment cannot normally be modified,
        rescinded or vacated.

Shelly Enterprises, supra at 493-94 (internal citations and quotation marks

omitted) (emphasis added).

     “This doctrine, respecting judgments entered [in adverse proceedings],

has a very definite function, namely, to establish a point at which litigants,

counsel and courts ordinarily may regard contested lawsuits as being at an

end.” Simpson v. Allstate Ins. Co., 504 A.2d 335, 337 (Pa.Super. 1986).

        Although the inability of a court to grant relief from a
        judgment entered in a contested action after the appeal

                                    -4-
J-A15015-20


         period has expired is not absolute, the discretionary power
         of the court over such judgments is very limited. Generally,
         judgments regularly entered on adverse proceedings cannot
         be opened or vacated after they have become final, unless
         there has been fraud or some other circumstance so grave
         or compelling as to constitute extraordinary cause justifying
         intervention by the court.

Shelly Enterprises, supra at 494 (quoting Orie v. Stone, 601 A.2d 1268,

1270 (Pa.Super. 1992), appeal dismissed as improvidently granted, 533 Pa.
315, 622 A.2d 286 (1993)) (internal quotation marks omitted) (emphasis

omitted).

      “An oversight by counsel in failing to appeal does not constitute

‘extraordinary cause’ which permits a trial court to grant relief from a final

judgment entered in a contested action.”           Simpson, supra at 337-38.

Rather, “extraordinary cause … is generally an oversight or action on the part

of the court or the judicial process which operates to deny the losing party

knowledge of the entry of final judgment so that the commencement of the

running of the appeal time is not known to the losing party.”                Shelly

Enterprises, supra at 494 n.3 (quoting Orie, supra at 1272) (emphasis

omitted).

      Instantly, Appellant filed various petitions in the trial court as if a default

judgment had been entered in favor of Appellee.              The certified record,

however, reflects that the court entered judgment on the pleadings against

Appellant after an adverse proceeding. Appellant conceded “she learned of

the fact that the judgment had been entered when she attended the case


                                       -5-
J-A15015-20


management conference in September 2018.”           (Petition to Strike or Open

Judgment, filed 4/3/19, at 13).3 Thereafter, Mr. Moody was dismissed from

the case, and the February 13, 2019 docket entry was added to confirm the

judgment against Appellant. Significantly, Appellant did not file a notice of

appeal within thirty days of either the entry of the order following the case

management conference or the February 13, 2019 docket entry. Appellant

has also failed to allege any extraordinary cause as a ground for opening the

judgment on the pleadings.           See Shelly Enterprises, supra; Simpson,

supra.

       Instead of filing a notice of appeal, Appellant filed a petition to vacate

and a petition to strike or open the judgment. Absent a default judgment or

a showing of extraordinary circumstances, the appeal period expired and the

trial court lacked authority to entertain Appellant’s petitions.        See id.

Consequently, the trial court’s decision to address Appellant’s petitions on the

merits was without legal effect. See Shelly Enterprises at 496 (reiterating

appellant’s petition to open judgment on pleadings amounted to untimely

collateral attack on final judgment). Being a legal nullity, the May 3, 2019

order denying Appellant’s petition to strike or open the judgment was not an



____________________________________________


3 Moreover, the Prothonotary provided Appellant with notice of the entry of
judgment by sending her a copy of the order that same day. See Pa.R.C.P.
236 (explaining prothonotary shall immediately give written notice of entry of
judgment to each party, if unrepresented, and shall note giving of notice in
docket).

                                           -6-
J-A15015-20


interlocutory order appealable as of right under Pa.R.A.P. 311(a)(1).

Therefore, this Court is without jurisdiction in this matter, and we quash the

appeal.

     Appeal quashed. Jurisdiction relinquished.

     Judge Lazarus joins this memorandum.

     Judge Strassburger files a concurring memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/14/20




                                    -7-